 Case 5:20-cv-00445-JSM-PRL Document 4 Filed 09/21/20 Page 1 of 1 PageID 15




                           UNITED STATES DISTRICT COURT
                            MIDDLE DISTRICT OF FLORIDA
                                  OCALA DIVISION

MONTANNA TRAHAN,

       Plaintiff,

v.                                                            Case No: 5:20-cv-445-Oc-30PRL

SPACE COAST HOSPITALITY, LLC
and CHETAN PATEL,

       Defendants.


                                         ORDER
       Pending before the Court is Plaintiff’s motion to proceed in forma pauperis. (Doc. 2). The

Court has reviewed the motion and finds that Plaintiff is unable to pay the costs of this action

pursuant to 28 U.S.C. § 1915(a). Accordingly, Plaintiff’s motion (Doc. 2) is GRANTED. The

Clerk is directed to deliver the service documents to the United States Marshal for service as

required by Rule 4(c)(3) of the Federal Rules of Civil Procedure.

       DONE AND ORDERED in Ocala, Florida, on September 21, 2020.




Copies to Counsel of Record
